EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Attorney John A. Griffiths on 1/14/2020.

In claims: Please replace current amendment with below amendment:



















collecting, by a processor, data from a knowledge domain relating to a plurality of enterprise entities and text data extracted from one or more data sources;
creating, by the processor, an enterprise social network graph having one or more nodes relating to the collected data, wherein each node of the one or more nodes represents an enterprise entity or an individual entity;
defining, by the processor, a plurality of edges between the one or more nodes according to information parsed from the collected data of the knowledge domain and the text data extracted from the one or more data sources notwithstanding whether the collected data and the text data were originally created for an operation of generating the enterprise social network graph, wherein the plurality of the edges are categorized, respectively, as a transaction edge and a movement edge, wherein the transaction edge is defined from a group comprising of secured previously by the enterprise entity or the individual entity, a number of lost opportunities facilitated by the enterprise entity or the individual entity to provide a transactional operation, a business relationship between one or more enterprise entities, and a business relationship between the enterprise entity and the individual entity, and wherein the movement edge represents employment position movements of the individual entity vertically within the one or more enterprise entities and horizontally between at least two of the one or more enterprise entities;
, by the processor,  the one or more nodes in the enterprise social network graph according to a combination of the plurality of the edges between the one or more nodes; [[and]]
recommending, by the processor, to a selected node one or more potential target nodes as a candidate for establishing a potential relationship according to the ranking;
assigning, by the processor, a connectivity score to the one or more nodes based on a number of the edges connecting the enterprise entity with the individual entity such that the one or more nodes are ranked according to the connectivity score, wherein the individual entity is a board member or executive employee of the one or more enterprise entities; and
identifying, by the processor, the individual entity of the one or more potential target nodes for establishing a potential transactional operation relationship, wherein the individual entity has one or more movements, connections, or relationships between the selected node and the one or more potential target nodes. 

2.	(Cancelled)  

3.	(Previously Presented)  The method of claim 1, further including extracting the employment position movements, connections, or relationships between the enterprise entity and the individual entity from the text data or the knowledge domain.

4-6.	(Cancelled)  

1, further including recommending one or more goods or services to the selected node based on the transactional operation relationship, wherein the one or more data sources include at least news articles, publications, journals, biographies, social media data, and books.

8.	(Currently Amended)  A system for evaluating white space target entities, comprising:
	one or more computers having at least one processor and 
collect data from a knowledge domain relating to a plurality of enterprise entities and text data extracted from one or more data sources;
create an enterprise social network graph having one or more nodes relating to the collected data, wherein each node of the one or more nodes represents an enterprise entity or an individual entity;
define a plurality of edges between the one or more nodes according to information parsed from the collected data of the knowledge domain and the text data extracted from the one or more data sources notwithstanding whether the collected data and the text data were originally created for an operation of generating the enterprise social network graph, wherein the plurality of the edges are categorized, respectively, as a transaction edge and a movement edge, wherein the transaction edge is defined from a group comprising of rsecured previously by the enterprise entity or the individual entity, a number of lost opportunities facilitated by the enterprise entity or the individual entity to provide a transactional operation, a business relationship between one or and a business relationship between the enterprise entity and the individual entity, and wherein the movement edge represents employment position movements of the individual entity vertically within the one or more enterprise entities and horizontally between at least two of the one or more enterprise entities;
rank the one or more nodes in the enterprise social network graph according to a combination of the plurality of the edges between the one or more nodes; [[and]]
recommend to a selected node one or more potential target nodes as a candidate for establishing a potential relationship according to the ranking;
assign a connectivity score to the one or more nodes based on a number of the edges connecting the enterprise entity with the individual entity such that the one or more nodes are ranked according to the connectivity score, wherein the individual entity is a board member or executive employee of the one or more enterprise entities; and
identify the individual entity of the one or more potential target nodes for establishing a potential transactional operation relationship, wherein the individual entity has one or more movements, connections, or relationships between the selected node and the one or more potential target nodes.

9.	(Cancelled)   

10.	(Previously Presented)  The system of claim 8, wherein the executable instructions further extract the employment position movements, connections, or relationships between the enterprise entity and the individual entity from the text data or the knowledge domain.

11-13.	(Cancelled)  

14.	(Currently Amended)  The system of claim [[13]] 8, wherein the executable instructions further recommend one or more goods or services to the selected node based on the transactional operation relationship, wherein the one or more data sources include at least news articles, publications, journals, biographies, social media data, and books.

15.	(Currently Amended)  A computer program product for evaluating white space target entities by a processor, the computer program product comprising a non-transitory computer-readable storage medium having computer-readable program code portions stored therein, the computer-readable program code portions comprising:
an executable portion that collects data from a knowledge domain relating to a plurality of enterprise entities and text data extracted from one or more data sources;
an executable portion that creates an enterprise social network graph having one or more nodes relating to the collected data, wherein each node of the one or more nodes represents an enterprise entity or an individual entity;
an executable portion that defines a plurality of edges between the one or more nodes according to information parsed from the collected data of the knowledge domain and the text data extracted from the one or more data sources notwithstanding whether the collected data and the text data were originally created for an operation of generating the enterprise social network graph, wherein the plurality of the is defined from a group comprising of rsecured previously by the enterprise entity or the individual entity, a number of lost opportunities facilitated by the enterprise entity or the individual entity to provide a transactional operation, a business relationship between one or more enterprise entities, and a business relationship between the enterprise entity and the individual entity, and wherein the movement edge represents employment position movements of the individual entity vertically within the one or more enterprise entities and horizontally between at least two of the one or more enterprise entities;
an executable portion that ranks the one or more nodes in the enterprise social network graph according to a combination of the plurality of the edges between the one or more nodes; [[and]] 
an executable portion that recommends to a selected node one or more potential target nodes as a candidate for establishing a potential relationship according to the ranking;
an executable portion that assigns a connectivity score to the one or more nodes based on a number of the edges connecting the enterprise entity with the individual entity such that the one or more nodes are ranked according to the connectivity score, wherein the individual entity is a board member or executive employee of the one or more enterprise entities; and
an executable portion that identifies the individual entity of the one or more potential target nodes for establishing a potential transactional operation relationship, wherein the individual entity has one or more movements, connections, or relationships between the selected node and the one or more potential target nodes.

16.	(Cancelled)   

17.	(Previously Presented)  The computer program product of claim 15, further including an executable portion that extracts the employee position movements, connections, or relationships between the enterprise entity and the individual entity from the text data or the knowledge domain.

18-19.	(Cancelled)  

20.	(Currently Amended)  The computer program product of claim 15, further including an executable portion that

recommends one or more goods or services to the selected node based on the transactional operation relationship, wherein the one or more data sources include at least news articles, publications, journals, biographies, social media data, and books.



Allowable Subject Matter
Claims 1, 3, 7, 8, 10, 14-15, 17, 20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
define a plurality of edges between the one or more nodes according to information parsed from the collected data of the knowledge domain and the text data extracted from the one or more data sources notwithstanding whether the collected data and the text data were originally created for an operation of generating the enterprise social network graph, wherein the plurality of the edges are categorized, respectively, as a transaction edge and a movement edge, wherein the transaction edge is defined from a group comprising of a number of transactional operations secured previously by the enterprise entity or the individual entity, a number of lost opportunities facilitated by the enterprise entity or the individual entity to provide a transactional operation, a business relationship between one or more enterprise entities, and a business relationship between the enterprise entity and the individual entity, and wherein the movement edge represents employment position movements of the individual entity vertically within the one or more enterprise entities and horizontally between at least two of the one or more enterprise entities; rank the one or more nodes in the enterprise social network graph according to a combination of the plurality of edges between the one or more nodes; recommend to a selected node one or more potential target nodes as a candidate for establishing a potential relationship according to the ranking; assign a connectivity score to the one or more nodes based on a number of the edges connecting the enterprise entity with the individual entity such that the one or more nodes are ranked according to the connectivity score, wherein the 



















Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAM-Y T TRUONG whose telephone number is (571)272-4042.  The examiner can normally be reached on (571) 272 4042.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on (571) 272 4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CAM Y T TRUONG/           Primary Examiner, Art Unit 2169